Filed 1/22/21 P. v. Reyes CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


  THE PEOPLE,                                                  B305766

       Plaintiff and                                           (Los Angeles County
  Respondent.                                                  Super. Ct. No. MA077716)

            v.

  URIEL GIOVANNY REYES,

       Defendant and
  Appellant.



      APPEAL from an order of the Superior Court of Los
 Angeles County, Charles A. Chung, Judge. Affirmed.
      Jolene Larimore, under appointment by the Court of
 Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters,
 Chief Assistant Attorney General, Susan Sullivan Pithey,
Senior Assistant Attorney General, Paul M. Roadmarel, Jr.,
Supervising Deputy Attorney General, David A. Wildman,
Deputy Attorney General, for Plaintiff and Respondent.
                __________________________

       Defendant and Appellant Uriel Giovanny Reyes
appeals the trial court’s postjudgment order requiring him to
pay $2,177 in direct victim restitution as a condition of
probation.
       On December 1, 2019, Los Angeles County Sherriff’s
deputies pulled Reyes over for driving a stolen vehicle.
Reyes immediately told the officers he bought the car from
Gabriel Martinez, a mechanic with a reputation for selling
stolen vehicles. The car’s true owner, Yajaira Chairez-
Garcia, gave the car to Martinez for mechanical service, but
Martinez never returned the car and instead sold it Reyes.1
       Reyes pleaded no contest to taking or unlawful driving
of a vehicle.2 (Veh. Code, § 10851, subd. (a) [count 1].) The
trial court sentenced him to three years’ probation and thirty
days of community service, and imposed various fines and
fees. In a later proceeding, the trial court ordered direct

     1  The facts underlying the conviction are derived from
the felony complaint and defense counsel’s statements to the
trial court regarding the incident at the restitution hearing,
which the court accepted as true for purposes of setting
victim restitution.

     2 Count 2, driving with a revoked or suspended license,
was dismissed by plea agreement.




                              2
victim restitution in the amount of $2,177. (Pen. Code,
§ 1202.4, subd. (f).)
       Reyes alleges the restitution order is improper because
it is not limited to losses caused by his criminal activity. We
affirm the trial court’s order.

                PROCEDURAL HISTORY

      In her claim for restitution, Chairez-Garcia alleged
that her car was filled with Christmas presents and
electronics totaling nearly $2,000 when it was stolen, which
were now missing. Chairez-Garcia also sought
reimbursement for an impound fee of $260 that she paid to
retrieve her car.
      At the victim restitution hearing, Reyes conceded the
impound fee of $260, but challenged the remaining $1,917
for missing items because (1) Martinez stole the vehicle from
Chairez-Garcia, (2) Martinez or someone else could have
removed the items from the car between the time that
elapsed after the vehicle was stolen and before Reyes was
apprehended, and (3) Chairez-Garcia’s claims for restitution
were suspect because she did not report the missing property
to the police, but alleged the items had been stolen only
later, when she made her claim for restitution.
      The trial court, without objection from the prosecution,
accepted the facts alleged by Reyes as true, but still imposed
restitution in the full amount of $2,177. The court’s
reasoning was threefold. First, the allegedly stolen items




                               3
were related to the stolen car. Second, there is an inherent
risk when one chooses to buy a stolen car that the car also
contains other stolen property, and Reyes had the
opportunity to steal the items from the car while it was in
his possession. Third, “restitution laws are written liberally
to make the victim whole.”

                        DISCUSSION

Standard of Review

      “Restitution has long been considered a valid condition
of probation.” (People v. Carbajal (1995) 10 Cal.4th 1114,
1121 (Carbajal).) “‘The standard of review of a restitution
order is abuse of discretion. “A victim’s restitution right is to
be broadly and liberally construed.” [Citation.] “‘Where
there is a factual and rational basis for the amount of
restitution ordered by the trial court, no abuse of discretion
will be found by the reviewing court.’” [Citations.]’
[Citation.]” (People v. Millard (2009) 175 Cal.App.4th 7, 26.)

Causation

      Penal Code section 1202.4, subdivision (f) provides,
with exceptions not relevant here, “in every case in which a
victim has suffered economic loss as a result of the
defendant’s conduct, the court shall require that the
defendant make restitution to the victim or victims in an
amount established by court order, based on the amount of




                               4
loss claimed by the victim or victims or any other showing to
the court.” (Italics added.) Reyes argues the restitution
order imposed by the trial court does not satisfy this
causation requirement because the criminal conduct for
which he was convicted—mere possession of a stolen
vehicle—did not result in the loss of Christmas presents and
other items contained within the vehicle when it was stolen.
       This argument is unpersuasive. “California courts
have long interpreted the trial courts’ discretion to
encompass the ordering of restitution as a condition of
probation even when the loss was not necessarily caused by
the criminal conduct underlying the conviction.” (Carbajal,
supra, 10 Cal.4th at p. 1121.) Indeed, restitution “may
exceed the losses for which a defendant has been held
culpable,” (id. at p. 1126), and an order of restitution will not
be invalidated unless it “‘“has no relationship to the crime of
which the offender was convicted.’” . . . [Citation.]” (People
v. Anderson (2010) 50 Cal.4th 19, 32.)
       Here, although defendant’s taking or unlawful driving
of Chairez-Garcia’s vehicle may not have caused the goods
contained therein to be stolen, the theft is still reasonably
related to the crime. As the trial court noted, even assuming
that it was Martinez who stole the vehicle, one who
purchases a stolen vehicle “assume[s] certain risks.” The
trial court did not abuse its discretion when it found a
sufficiently close relationship between the defendant’s
criminal conduct and the victim’s injury.




                                5
       Reyes cites In re Maxwell C. (1984) 159 Cal.App.3d 263
(Maxwell C.), for the proposition that he should not face
punishment as a result of conduct for which he was not
convicted. There, the court held that the trial court abused
its discretion in ordering a juvenile defendant to pay
restitution for damage to a stolen car, although the juvenile
was convicted of possession of a stolen stereo, and not
burglary or vandalism. Reyes argues that this situation is
analogous to his—he was only in possession of the stolen car,
he was not convicted of stealing, and denies stealing the
missing possessions from the car. However, Maxwell C. is
inapplicable. There, the trial court reasoned that restitution
orders that are not limited to the losses actually caused by
the conduct for which the person was convicted “are
appropriate only where they serve a rehabilitative function.”
(Id. at p. 265.) The Maxwell C. court concluded: “With
minors as well as adults ‘[n]o rehabilitative purpose can be
served by forcing a person to confront tendencies which
differ from those which induced his crime . . . .’ [Citation.]
The state of mind with which burglary or vandalism are
committed is different than that required for receiving stolen
property.” (Id. at p. 266.) In the instant case, Reyes pleaded
no contest to taking or unlawful driving of a vehicle. It is a
theft crime that requires “intent either to permanently or
temporarily deprive the owner thereof of his or her title to or
possession of the vehicle.” (Veh. Code, § 10851, subd. (a).)
Theft of the items inside the car would involve the same
mental state.




                              6
      Reyes also cites People v. Scroggins (1987) 191
Cal.App.3d 502 (Scroggins), to argue that the theft of
Chairez-Garcia’s personal property was not sufficiently
related to Reyes’s crime. But Scroggins is distinguishable as
well. There, the defendant was ordered to pay restitution for
losses caused by four separate burglaries after admitting to
receiving stolen property taken in one of the burglaries.
Reyes is not paying restitution for the loss of property
resulting from several unique crimes, including crimes in
which he was not involved. Rather, Chairez-Garcia lost her
property as a natural consequence flowing from a single
crime in which Reyes was directly involved. The
relationship between crime and the loss is much closer here.
      The trial court did not abuse its discretion in finding a
relationship between the theft of Chairez-Garcia’s property
and Reyes’s crime.

Amount of Restitution

      “[T]he court’s discretion in setting the amount of
restitution is broad, and it may use any rational method of
fixing the amount of restitution as long as it is reasonably
calculated to make the victim whole.” (People v. Baker
(2005) 126 Cal.App.4th 463, 470.) Once the victim makes a
prima facie showing of economic losses incurred as a result
of the defendant’s criminal acts, the burden shifts to the
defendant to disprove the amount of losses claimed by the
victim. (People v. Fulton (2003) 109 Cal.App.4th 876, 886.)




                              7
The trial court, as prima facie evidence of loss, may accept a
property owner’s statement made in the probation report
about the value of stolen or damaged property. (People v.
Foster (1993) 14 Cal.App.4th 939, 946, superseded by statute
on other grounds as stated in People v. Gemelli (2008) 161
Cal.App.4th 1539, 1543.)
      Here, the court reasonably calculated Chairez-Garcia’s
losses to include the $260 she paid to retrieve her car from
impound and the $1,917 she lost in personal property,
totaling $2,177 in restitution. Reyes conceded the impound
fee and presented no evidence to rebut the loss of personal
property. The trial court did not abuse its discretion in
crediting Chairez-Garcia’s unrebutted report of her losses.

                      DISPOSITION

     The trial court’s restitution order is affirmed.



           MOOR, J.

     We concur:




           BAKER, Acting P. J.                KIM, J.




                              8